328 F.2d 623
J. S. GISSEL & COMPANY, as claimant of the TUG SAN PEDRO and the BARGES GISSEL 2001 and GISSEL 1302, Appellant,v.SIR WILLIAM REARDON SMITH & SONS, LTD., as owner of the MOTOR VESSEL BRADFORD CITY, Appellee.SIR WILLIAM REARDON SMITH & SONS, LTD., as owner of the Motor Vessel Bradford City, Appellant,v.J. S. GISSEL & COMPANY, as claimant of the tug San Pedro and the barges Gissel 2001 and Gissel 1302, Appellee.
No. 20528.
United States Court of Appeals Fifth Circuit.
March 3, 1964.
Rehearing Denied April 3, 1964.

Appeal from United States District Court for the Southern District of Texas, Reynaldo G. Garza, Judge.


1
Edward W. Watson, Eastham, Watson, Dale & Forney, Galveston, Tex., for appellant-appellee.


2
Harold R. DeMoss, Jr., Bracewell, Reynolds & Patterson, Houston, Tex., for Signal Oil & Gas Co.


3
Bryan F. Williams, Jr., Royston, Rayzor & Cook, Galveston, Tex., for Sir William Reardon Smith & Sons, Ltd.


4
Before HUTCHESON and BELL, Circuit Judges, and BREWSTER, District Judge.


5
PER CURIAM.


6
This is an appeal from a judgment in admiralty in a collision case on the Houston Ship Channel.


7
The district judge filed full findings of fact and conclusions of law,1 and entered judgment accordingly.


8
As is usual in cases of this kind, the appellant makes a great outcry against the findings. We are, however, convinced that this is much ado about nothing and that the decree should be affirmed on the ground that the findings are not shown to be clearly erroneous.


9
Affirmed.



Notes:


1
 Smith & Sons Ltd., v. Tug San Pedro, D.C., 226 F. Supp. 879